                Case 3:20-cv-03691-VC Document 19 Filed 09/09/20 Page 1 of 3




     BRIAN P. BROSNAHAN (SBN: 112894)
 1
     CORNERSTONE LAW GROUP
 2
     351 California Street, Suite 600
     San Francisco, CA 94104
 3   Telephone: (415) 974-1900
     bbrosnahan@cornerlaw.com
 4
     ISAAC H. WINER, ESQ. (State Bar No. 162792)
 5
     LAW OFFICE OF ISAAC H. WINER
 6   2225 E. Bayshore Road, Suite 200
     Palo Alto, CA 94303
 7   Telephone: (650) 330-0110
     E-mail: ihw@ihwlaw.com
 8
     Attorneys for Plaintiff Clearist, Inc.
 9

10   ANN K. JOHNSTON (SBN 145022)
     ajohnston@jo-sm.com
11   TED A. SMITH (SBN 159986)
     tsmith@jo-sm.com
12   JOHNSTON | SMITH
     1050 Northgate Drive, Suite 510
13
     San Rafael, CA 94903
14   Tel: (415) 891-3321

15   Attorneys for Defendant Sentinel Insurance Company, Ltd.
16
                                  UNITED STATES DISTRICT COURT
17
                               NORTHERN DISTRICT OF CALIFORNIA
18
                                       SAN FRANCISCO DIVISION
19
        Clearist, Inc.
20                                                        Case No. 20-cv-03691-VC
21      Plaintiff(s)
                                                           STIPULATION AND [PROPOSED]
                v.                                         ORDER TO DISMISS ACTION WITH
22                                                         PREJUDICE
        Sentinel Insurance Company, Limited dba
23                          The Hartford” et al.
24
        Defendant(s).
25

26         Pursuant to Civ. L. R. 77-2 and Fed. R. Civ. Proc. 41, IT IS HEREBY STIPULATED and

27   requested by the parties to this action, acting by and through their counsel-of-record herein, that this

28   entire action be DISMISSED WITH PREJUDICE, with the parties to incur their own fees and costs.
                                                     1                             Case No. 20-cv-03691-VC
Case 3:20-cv-03691-VC Document 19 Filed 09/09/20 Page 2 of 3
               Case 3:20-cv-03691-VC Document 19 Filed 09/09/20 Page 3 of 3



                                        CERTIFICATE OF SERVICE
 1

 2          I certify that on September 4, 2020, I electronically filed the foregoing

 3    STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE

 4   using the Court’s CM/ECF system, which will provide service by email to the parties listed below. I
     also certify that I will manually email a courtesy copy of said document to said parties:
 5

 6          Ann K. Johnston, Esq.
            Ted A. Smith, Esq.
 7          Johnston Smith, ALC
            1050 Northgate Drive, Suite 510
 8          San Rafael, CA 94903
            Emails: ajohnston@jo-sm.com and tsmith@jo-sm.com
 9
            Attorneys for Defendant Sentinel Insurance Company, Ltd. dba “The Hartford”
10

11
                                                        By: /s/ Isaac H. Winer
12                                                          Isaac H. Winer

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3                             Case No. 20-cv-03691-VC
